  


114 HRES 495 EH: Providing for consideration of the Senate amendment to the bill (H.R. 1314) to amend the Internal Revenue Code of 1986 to provide for a right to an administrative appeal relating to adverse determinations of tax-exempt status of certain organizations.
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 495 
In the House of Representatives, U. S.,

October 28, 2015
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 1314) to amend the Internal Revenue Code of 1986 to provide for a right to an administrative appeal relating to adverse determinations of tax-exempt status of certain organizations. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1314) to amend the Internal Revenue Code of 1986 to provide for a right to an administrative appeal relating to adverse determinations of tax-exempt status of certain organizations, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the Majority Leader or his designee that the House concur in the Senate amendment with the amendment printed in part A of the report of the Committee on Rules accompanying this resolution modified by the amendment printed in part B of that report. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question.   Karen L. Haas,Clerk. 